DETAILED ACTION
This office action is in response to the amendment filed on 5/12/2021. In the amendment, claims 20 and 39-40 have been amended. Overall, claims 20-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-40 are rejected under 35 U.S.C. 101 because the claimed invention is direction to abstract idea without significantly more. The claims 20 and 39-40 recite respectively, “using, by a processor, state variables of an internal combustion engine as first input variables and an updated NH3 fill level of the SCR catalytic converter as a second input variable, for at least one machine learning algorithm or at least one stochastic model”, “calculating, by the processor via the at least one machine learning algorithm or at least one stochastic model, the NOx concentration and the NH3 slip downstream from the SCR catalytic converter as a function of the first input variables and the second input variable” and “outputting, by the processor via the at least one machine learning algorithm or the at least one stochastic model, the calculated NOx concentration and the calculated NH3 slip downstream, as output variables”.
The limitation of “using” and “calculating” and “outputting”, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind since the claim merely requires “calculating” even though the claims recite “computers”  therefore there is nothing in the claim element precludes the step from practically being performed in the mind, and even a generic processor is recited, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim further recites “outputting” however the claims not further recite what the output is used for or where the outputting is to other than the computer itself such as warning message lamp. Accordingly, the claims recite an abstract ides.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the structures the exhaust system which are already known in the art. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not positively recite in step of “outputting” the calculated NOx concentration and Nh3 slip, (such as) in order to provide warming sign when the calculations are above a threshold, or to control interventions in the exhaust aftertreatment itself (e.g., via an adapted metering or an intervention in the regulation of NOX/soot), in order to integration of abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-34, 36, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2017/0106338 A1 to Singh (Singh) in view of Pub No. US 2020/0386136 A1 to Shead et. al. (Shead). 

In Reference to Claim 20
		Singh teaches (except for the bolded and italic recitations below):
A method for ascertaining a NOx concentration and an NH3 slip downstream from an SCR catalytic converter (110) of an internal combustion engine (90) of a vehicle, the method comprising the following steps: 
Using, by a processor (120), state variables of an internal combustion engine (90) as first input variables (210) and an updated NH3 fill level of the SCR catalytic converter (110) as a second input variable (220), for at least one machine learning algorithm or at least one stochastic model (for controller (120)); and 
calculating (225), by the processor (120) via the at least one machine learning algorithm or at least one stochastic model (for controller (120)), the NOx concentration and the NH3 slip downstream from the SCR catalytic converter (110) as a function of the first input variables (210) and the second input variable (220); and 
outputting (outputting the calculated amount as a control signal to the controller (120) (paragraph 44)), by the processor (120) via the at least one machine learning algorithm or the at least one stochastic model (for controller (120)), the calculated NOx concentration and the 
Singh teaches the controller (120) having multiple models performing the steps above however does not explicitly teaches (bolded and italic recitations above) that the controller (120) having at least one machine learning algorithm or at least one stochastic model. However, it is known in the art before the effective filing date of the claimed invention for the controller having at least one machine learning algorithm or at least one stochastic model. For example, Shead teaches that the system of SCR injection system having the controller (26) can be at least one machine learning algorithm or the at least one stochastic model (see at least Shead Fig.1 and paragraphs 31-36 and 40). The substitution of one known element (control model as shown in Shead) for another (control model as shown in Singh) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the control model shown in Shead would have yielded predictable results, namely, calculating and outputting variables within the system of Singh to control the injection of urea or ammonia within the system.

In Reference to Claim 21
The method as recited in claim 20 (see rejection to claim 20 above), wherein the method runs repeatedly for sequential time increments (see at least Singh Figs. 1-6 and paragraphs 81).


The method as recited in claim 21 (see rejection to claim 21 above), wherein the at least one machine learning algorithm or the at least one stochastic model calculates an NH3 oxidation in the SCR catalytic converter (110) as a function of the first input variables and the second input variable and outputs the calculated NH3 oxidation as an output variable (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).

In Reference to Claim 23
The method as recited in claim 22 (see rejection to claim 22 above), wherein the output NOx concentration, the output NH3 slip, and the output NH3 oxidation, in addition to an instantaneous NH3 metering for the SCR catalytic converter (110), are input as input variables into a stoichiometric calculation of an updated NH3 fill level, and the calculated, updated NH3 fill level is output and is used by the at least one machine learning algorithm or the at least one stochastic model (120) in a next time increment as the updated NH3 fill level and as the second input variable for the calculation and output of the NOx concentration, the NH3 slip, and the NH3 oxidation downstream from the SCR catalytic converter (120) (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).

In Reference to Claim 24


In Reference to Claim 25
The method as recited in claim 23 (see rejection to claim 23 above), wherein in a first time increment, an initial NH3 fill level of zero is selected for the updated NH3 fill level (when operating the system for the first time the NH3 fill level would be zero since no injection would have occurred) (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).

In Reference to Claim 26
The method as recited in claim 23 (see rejection to claim 23 above), wherein a stored initial value is selected for the updated NH3 fill level (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).

In Reference to Claim 27
The method as recited in claim 23 (see rejection to claim 23 above), wherein chemical reactions taking place in the SCR catalytic converter (110) are taken into account in the stoichiometric calculation, the chemical reactions including a reduction of nitrogen oxides to nitrogen, an NH3 oxidation, and the 

In Reference to Claim 28
The method as recited in claim 27 (see rejection to claim 27 above), wherein balancing equations are used for the stoichiometric calculation (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).

In Reference to Claim 29
The method as recited in claim 20 (see rejection to claim 20 above), wherein the first input variables include at least one of exhaust gas temperature, and/or exhaust gas pressure, and/or exhaust gas mass flow, and/or NOx concentration upstream from the SCR catalytic converter, and/or NO/NOx ratio, and/or space velocity of exhaust gas (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).

In Reference to Claim 30
The method as recited in claim 20 (see rejection to claim 20 above), wherein the calculating takes place in the vehicle during driving operation in real-time (Singh does not explicitly teaches that the calculation take place in real time however since Singh teaches to prevent slip of ammonia during operation (real time) by continually adjusting the injection rate which requires updated the calculation therefore it would have been obvious to one of ordinary skill in the art 

In Reference to Claim 31
The method as recited in claim 30 (see rejection to claim 30 above), wherein the calculating takes place in a processing unit of a control unit (120) of the vehicle (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).

In Reference to Claim 32
The method as recited in claim 31 (see rejection to claim 31 above), wherein the processing unit (120) is supported in the calculations of the at least one machine learning algorithm or the at least one stochastic model (120) by an optimized hardware unit (see rejection to claim 20 above) (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).

In Reference to Claim 33
The method as recited in claim 30 (see rejection to claim 30 above), wherein as a function of the calculated output variables of the at least one machine learning algorithm or the at least one stochastic model (120) a predictive, control of an exhaust aftertreatment of the internal combustion engine 

In Reference to Claim 34
The method as recited in claim 30 (see rejection to claim 30 above), wherein as a function of the calculated output variables of the at least one machine learning algorithm or the at least one stochastic model (120), monitoring or a correction of corresponding sensor (114) output variables takes place (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).

In Reference to Claim 36
The method as recited in claim 20 (see rejection to claim 20 above), wherein the at least one machine learning algorithm is configured as an artificial neural network (see at least Shead Fig.1 and paragraphs 31-36 and 40).

In Reference to Claim 39
Singh teaches (except for the bolded and italic recitations below):
A non-transitory storage medium on which is stored a computer program for ascertaining a NOx concentration and an NH3 slip downstream from an SCR catalytic converter (110) of an internal combustion engine (90) of a vehicle, the computer program, when executed by a computer (120), causing the computer (120) to perform the following steps: 
at least one machine learning algorithm or at least one stochastic model (for controller (120)); and 
calculating (225), by the processor (within the #120) via the at least one machine learning algorithm or at least one stochastic model (for controller (120)), the NOx concentration and the NH3 slip downstream from the SCR catalytic converter (110) as a function of the first input variables (210) and the second input variable (220); and 
outputting (outputting the calculated amount as a control signal to the controller (120) (paragraph 44)), by the processor (within the #120) via the at least one machine learning algorithm or the at least one stochastic model (for controller (120)), the calculated NOx concentration and the calculated NH3 slip downstream, as output variables (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).
Singh teaches the controller (120) having multiple models performing the steps above however does not explicitly teaches (bolded and italic recitations above) that the controller (120) having at least one machine learning algorithm or at least one stochastic model. However, it is known in the art before the effective filing date of the claimed invention for the controller having at least one machine learning algorithm or at least one stochastic model. For example, Shead teaches that the system of SCR injection system having the controller (26) can be at least 

In Reference to Claim 40
Singh teaches (except for the bolded and italic recitations below):
A vehicle control unit (120) configured to for ascertaining a NOx concentration and an NH3 slip downstream from an SCR catalytic converter (110) of an internal combustion engine (90) of a vehicle, the control unit (120) configured to: 
Use, by a processor (within the #120) of the control unit (120) state variables of an internal combustion engine (90) as first input variables (210) and an updated NH3 fill level of the SCR catalytic converter (110) as a second input variable (220), for at least one machine learning algorithm or at least one stochastic model (for controller (120)); and 
calculate (225), by the processor (within the #120) the at least one machine learning algorithm or at least one stochastic model (for controller (120)), the NOx concentration and the NH3 slip downstream 
output (outputting the calculated amount as a control signal to the controller (120) (paragraph 44)), by (within the #120) the at least one machine learning algorithm or the at least one stochastic model (for controller (120)), the calculated NOx concentration and the calculated NH3 slip downstream, as output variables (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).
Singh teaches the controller (120) having multiple models performing the steps above however does not explicitly teaches (bolded and italic recitations above) that the controller (120) having at least one machine learning algorithm or at least one stochastic model. However, it is known in the art before the effective filing date of the claimed invention for the controller having at least one machine learning algorithm or at least one stochastic model. For example, Shead teaches that the system of SCR injection system having the controller (26) can be at least one machine learning algorithm or the at least one stochastic model (see at least Shead Fig.1 and paragraphs 31-36 and 40). The substitution of one known element (control model as shown in Shead) for another (control model as shown in Singh) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the control model shown in Shead would have yielded predictable results, namely, calculating and outputting variables within the system of Singh to control the injection of urea or ammonia within the system.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Shead and further in view of Pub No. US 2018/0274417 A1 to Mao et. al. (Mao).

In Reference to Claim 35
Singh in view of Shead teaches (except for the bolded and italic recitations below):
The method as recited in claim 30 (see rejection to claim 30 above), wherein as a function of the calculated output variables of the at least one machine learning algorithm or the at least one stochastic model (120), an exceedance of emission variables is established and a corresponding warning message is output or a corresponding error response is initiated (see at least Singh Figs. 1-6 and paragraphs 37-40, 44-46, 49-61, 66, 77-81).
Singh in view of Shead does not teach (bolded and italic recitations above) as to an exceedance of emission variables is established and a corresponding warning message is output or a corresponding error response is initiated. However, it is known in the art before the effective filing date of the claimed invention to perform an exceedance of emission variables is established and a corresponding warning message is output or a corresponding error response is initiated. For example, Mao teaches to perform the function of an exceedance of emission variables is established and a corresponding warning message is output or a corresponding error response is initiated. Mao further teaches that perform such function provides notification to the operator of the .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Shead and further in view of Pub No. WO 2008/022177 A2 to Lois (Lois).

In Reference to Claim 37
Singh in view of Shead teaches (except for the bolded and italic recitations below):
The method as recited in claim 36 (see rejection to claim 36 above), wherein the at least one machine learning algorithm configured as a convolutional neural network, or a recurrent neural network, or a long short-term memory (see at least Shead Fig.1 and paragraphs 31-36 and 40).
Singh in view of Shead is silent (bolded and italic recitations above ) as to at least one machine learning algorithm configured as a convolutional neural network, or a recurrent neural network, or a long short-term memory. However, it is known in the art before the effective filing date of the claimed invention that the at least one machine learning algorithm configured as a convolutional neural .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Shead and further in view of Pub No. US 2018/0120813 A1 to Coffman et. al. (Coffman).

In Reference to Claim 38
Singh in view of Shead teaches (except for the bolded and italic recitations below):
The method as recited in claim 20 (see rejection to claim 20 above), wherein the at least one stochastic model includes a Gaussian process model, or a sparse Gaussian process, or a Student-t process (see at least Shead Fig.1 and paragraphs 31-36 and 40).
Singh in view of Shead is silent (bolded and italic recitations above ) as to at least one stochastic model includes a Gaussian process model, or a sparse Gaussian process, or a Student-t process. However it is known in the art that at .

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. 
The applicant argues that the amendments to claims 20-40 overcome the 101 rejection by adding limitation of a processor which performs the steps. The examiner disagree that the amendment to the claims overcomes the 101 rejection (as stated in the rejection above) the steps are merely data gathering and calculations with the data gathered which can be merely perform in the mind and further since the step of “outputting” is merely to the computer itself therefore this additional elements do not integrate the abstract idea into a practical application. The examiner suggest amending the claims to include the such limitations as describe in applicant’s specification (page 5 lines 20-30) “Using these ascertained output variables… by controlling interventions in the exhaust aftertreatment…for diagnostic purposes of the exhaust aftertreatment or a warning message…” would integrate the abstract idea into a practical application.
updated NH3 fill level is since the claim does not define how the NH3 fill level is being updated in the first place therefore determining the NH3 fill level will interpreted as being updating the previous value and further in Figure 6 step “220” of Singh is stated as “solve coupled one-D steady equations: (i) ammonia mass balance (ii) species mass transfer though the SCR” which teaches the NH3 fill level within the SCR and is being updated every time it is being calculated via the equation as shown in paragraph 56 of Singh and is used in step (225) and also in paragraphs 11, 13, 19, 49-50 of Singh further discusses determining the ammonia storage within the SCR.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2019/0195114 A1 to Ono et. al. (Ono) teaches to determine the adsorption amount of ammonia within the SCR and determine the slip of the ammonia within the SCR based on the adsorption amount.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 13, 2021